SHARPE, Justice.
This cause is before the Court on ap-pellees’ motion to affirm on certificate. The judgment involved was rendered in Cause Number B-21615, District Court, Hidalgo County, Texas, in which Francisca R. Perez, a feme sole was plaintiff and H. G. George, Eli Rios, E. E. Vickers, sheriff of Hidalgo County, Texas, R. G. Perez, Truett Jordan, each a deputy sheriff of Hidalgo County, Texas, were defendants. Said judgment entered on April 22, 1964, provided that the plaintiff take nothing by her suit against the defendants H. G. George and Eli Rios. The case as to R. G. Perez and Truett Jordan in their individual capacities was dismissed with prejudice. Notice of appeal by appellant was included in the judgment and on May 21, 1964, appellant filed a proper appeal bond in the Court below. Since then the appellant has taken no steps to proceed with the appeal and has not filed the record or a motion for extension herein in connection with the same. The time for appeal by writ of error has also expired.
Appellees’ motion to affirm on certificate is accompanied by proper instruments in accordance with Rule 387, Texas Rules of Civil Procedure. Notice, as provided in said rule, has been given of the setting of this cause for hearing and appellant has failed to appear. Appellees are entitled to have their motion granted and the judgment of the trial court affirmed. Rule 387, T.R.C.P.; Edwards v. Hughes, 377 S.W. 2d 235 (Tex.Civ.App.1964, n.w.h.).
*901The judgment of the trial court is affirmed and the costs of this appeal are adjudged against appellant and the sureties on her appeal bond.